Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a method of making a zinc-based metal article.
Group II, claims 10-11, drawn to a manufactured zinc wrought alloy object.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of zinc based alloy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sahoo et al. (CA-1230993, hereinafter Sahoo).
The list of shared technical features between the two groups of inventions are: the zinc alloy composition recitation in instant claim 1. The above listed shared technical feature is not a shared special technical feature as the feature is taught by Sahoo. Sahoo teaches the preparation of Zn-Al cast alloys (pg. 1-10). Sahoo teaches a broad composition range having an Al content of from 7% by weight to 31% by weight, a Cu content of from 0.5% by weight to 2.5% by weight, an Mg content of from 0.01% by weight to 0.03% by weight, and of the order of 0.02 to of the order of 0.10 weight% of at least one metal selected from the group consisting of calcium and strontium, the balance of the alloy being zinc except for impurities (pg. 3, line 4-11). Sahoo further teaches anticipatory alloys including anticipatory alloy 2682-1: Zn-8.77Al-1.23Cu-0.026Mg (pg. 7, table 1, Alloy 2682-1) which fully meets the claim limitation of alloy having an Al content of from 5% by weight to 12% by weight, a Cu content of from 0.1% by weight to 4% by weight, an Mg content of from 0.001% by weight to 0.05% by weight, wherein Zn is the balance to 100%.
Therefore, independent claim 1 of group I fails to distinguish over Sahoo, hence groups I-II do not share a special technical feature and unity of invention is found as lacking. 
During a telephone conversation with Peter Dardi on 3/3 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the instant claim is to a method, but no steps are recited. The instant claim merely includes an article of a zinc alloy. It is unclear what the steps of the method are. 
Note further that since claim 1 is being rejected for indefiniteness all dependent claims 2-9 are rejected as being indefinite as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (Pub. Date: 2008, ASM International: Zinc and Zinc Alloy Castings, hereinafter Goodwin) and in further view of Sahoo et al. (CA-1230993, hereinafter Sahoo).
Applicant is reminded that since claim 1 is being rejected for indefiniteness, dependent claims 2-9 are rejected also as being indefinite. 
Additionally in the instant claims “wrought” is interpreted as being an intended use.
Regarding claim 1, Goodwin teaches general zinc and zinc alloys for die castings, their processing, and uses there of (pg. 1095-1099). Goodwin further teaches that zinc and zinc alloy die casting can be bent, formed, and machined (pg. 1098-1099, Section: Metalworking and Machining). Note that this forming meets the limitation of “wrought”. Furthermore, Goodwin teaches zinc and zinc alloy casting of threads (pg. 1099, Section: Joining, Sub-Section: Threads, ¶1) as in the instant claim screw connections. Goodwin, in particular, teaches that important mechanical components made as zinc alloy die castings are parts for hydraulic brakes and bezels (pg. 1099, Section: Applications for Zinc Die Casting, ¶1) which meet the claim limitation of sleeves, fittings, pressed parts, and hydraulic parts.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
The broad range of Sahoo overlaps the claim range, in the alternative Sahoo teaches several specific example alloy compositions which are within the claim ranges include alloy 2696-3:  Zn-11.6Al-1.07Cu-0.022Mg-0.094Sr and alloy 2794: Zn-6.96Al-1.26Cu-0.024Mg-0.028Sr (pg. 7, Table 1, alloy: 2696-3 and 2794) which contain Sr to retard underside shrinkage and minimize dross formation during casting (pg. 4, line 11-24). Sahoo alloys 2696-3 and 2794, falling into the claimed ranges, establish a prima facie case of obvious. See MPEP 2144.05. Summarized below are the instant claim with the broad range and specific alloys of Sahoo:
Element
Instant claim 1
Sahoo broad range
Sahoo alloy 2696-3
Sahoo alloy 2794
Al
5-12
7-31
11.6
6.96
Cu
0.1-4
0.50-2.50
1.07
1.26
Mg
0.001-0.05
0.010-0.030
0.022
0.024
Zn
balance
balance 
balance
balance
Other
---
0.02-0.10 of at least one selected from the group consisting of Ca and Sr
Sr : 0.094
Sr : 0.028



There would have been a reasonable expectation of a modified Goodwin achieving better casting thread containing parts, bezels, and parts for hydraulic brakes by using the Sahoo alloys with decreased underside casting shrinkage. 
Regarding claim 2, Sahoo is silent on lead which fully meets the claim limitation of that lead is not included in the alloy.
 claim 3, the Sahoo alloy 2794 has 6.96 wt.% Al which falls into the claimed range, establishing a prima facie case of obvious. See MPEP 2144.05.
which fully meets the claim limitation of the content of Al is from 5% to 12% by weight.
Regarding claim 4, the Sahoo alloy 2794 has 1.26 wt.% Cu which falls into the claimed range, establishing a prima facie case of obvious. See MPEP 2144.05.
Regarding claim 5, the Sahoo alloy 2794 has 0.024 wt.% Mg which falls into the claimed range, establishing a prima facie case of obvious. See MPEP 2144.05.
Regarding claim 7, the Sahoo alloy 2794 is Zn-6.96Al-1.26Cu-0.024Mg-0.028Sr, falls into the claimed ranges, establishes a prima facie case of obvious. See MPEP 2144.05.
Regarding claim 8, the Sahoo alloy 2696-3 is Zn-11.6Al-1.07Cu-0.022Mg-0.094Sr, falls into the claimed ranges, establishes a prima facie case of obvious. See MPEP 2144.05.
Claims 6 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin and Sahoo in further view of Spriestersbach et al. (EP-1270752-A1, see machine translation unless otherwise noted, hereinafter Spriestersbach).
Regarding claim 6, Goodwin and Sahoo are relied upon as stated above. However, Sahoo is silent on Si additions to zinc alloys.
Spriestersbach teaches zinc alloys for zinc casting or zinc die casting ([0001]). 
Furthermore, Spriestersbach teaches that even amounts as small as 0.001 to 0.2% by weight, preferably 0.002 to 0.06% by weight, of silicon improves the properties of the alloy ([0010]). Spriestersbach list improved properties of flow behavior and increase in the tensile strength of the finished products ([0007]), ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]). 
It would have been obvious to a person of ordinary skill in the art at the date of filling to have combined modified Goodwin with the teaching of Spriestersbach to add silicon of 0.001 to 0.2% by weight to the Sahoo alloy 2794 to increase in the tensile strength of the finished products ([0007]), ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]) of the alloy.

Regarding claim 9, Sahoo is silent on Ti additions to zinc alloys. Spriestersbach further teaches adding a titanium content less than 50 ppm ([0013]) and states that it is known from the aluminum industry that titanium can be used as grain refiners ([0004]) which achieves improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]).
It would have been obvious to a person of ordinary skill in the art at the date of filling to have combined modified Goodwin with the teaching of Spriestersbach to add titanium content of less than 50 ppm to the Sahoo alloy 2794 to achieves improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality ([0009]). 
There would have been a reasonable expectation of a further modified Goodwin achieving improvements for die-cast components in ductility, creep strength, tightness, mold filling behavior during the die-casting process, and surface quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (US-4882126-A) contains anticipatory alloy compositions with Ti.
Furuya et al. (JP-11061300-A) contains anticipatory alloy compositions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734